In an action for an accounting and to compel specific performance of a written agreement between respondent and appellants, by requiring appellant Broad Hollow Estates, Inc., to convey to respondent an undivided one-tenth interest in certain parcels of real property, the appellants interposed several defenses, one of which pleaded the Statute of Frauds, and four counterclaims. Appellants moved for judgment on the pleadings dismissing the amended complaint for insufficiency and because the contracts sued on are unenforcible under the Statute of Frauds, for judgment on the pleadings for the relief demanded in the first and third counterclaims, on the basis of admissions contained in respondent’s reply, and for severance as to the second and fourth counterclaims. The motion was denied. Order affirmed, with $10 costs and disbursements. No opinion. Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ., concur.